715-/5"
                                 ELECTRONIC RECORD




COA # 14-13-00595-CR                                OFFENSE: Capital Murder


STYLE: Carl Lee Smith v The State of Texas         COUNTY: Harris


COA DISPOSITION: Affirmed                          TRIAL COURT: 351st District Court


DATE: June 16, 2015   Publish: No                   TC CASE #: 1247979




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Carl Lee Smith v The State of Texas


CCA#


        APPELLANT^                   Petition   CCA Disposition:       llS-lf
FOR DISCRETIONARY REVIEW IN 0 CMS:              DATE:

                                                JUDGE:

DATE:     /D//flzfflf                           SIGNED:                       PC:

JUDGE: f/jy f^ju^-^                             PUBLISH:                      DNP:




                                                                                     MOTION FOR


                                                        FOR REHEAR ING IN CCA IS:


                                                     JUDGE:


                                                                             ELECTRONIC RECORD